In an action for the conversion of certain bonds which were admittedly stolen and shortly thereafter negotiated to defendant Brill, judgment, entered on a directed verdict for said defendant, reversed on the law and a new trial granted, with costs to abide the event. When the plaintiff made proof that the bonds were stolen, the burden was on defendant Brill to prove that he, or the person under whom he claimed, acquired the title in good faith (Neg. Inst. Law, § 98), and that he had no notice of any infirmity in the instrument or defect in the title of the person negotiating it. (Neg. Inst. Law, § 91.) Defendant Brill was not a dealer in bonds and did not receive these bonds in the usual course of business. The evidence indicated such circumstances in acquiring the title by him as would create suspicion concerning his good faith and his lack of notice or knowledge of the infirmity in the title of the person from whom he is alleged to have purchased. The inferences and the probabilities, as well as the credibility of the witnesses, are matters for the consideration of a jury in determining the questions of fact. (C. N. Bank v. Diefendorf, 123 N. Y. 191; New York Bankers, Inc., v. Duncan, 257 id. 160; Harter v. Peoples Bank of Buffalo, 221 App. Div. 122.) Hagarty, Davis, Johnston, Adel and Close, JJ., concur.